Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
2.	This action is in response to the communication filed on March 29, 2021.
Response to Amendment
3.	Applicant’s amendment filed on 03/29/2012 with respect to claims 1-20 has been received, entered into the record and considered.
4.	As a result of the amendment claims 1, 8 and 16 has been amended and claim 2 has been cancelled. 
5. 	Claims 1 and 3-20 remain pending in this office action.
Double Patenting
6.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 3-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-19 of U.S. Patent No. 10,198,499 B1. Although the claims at issue are not identical, they are not patentably distinct from each other because the current application (16/226049)) and the patent 10,198,499 both directed to discovering latent relationship in health care records. The current application just omitted some limitations from the patented claims. Such omitting does not change the scope the invention and can perform same functionality. Therefore, the current application is not patentable over the patent 10,198,499.
"A later patent claim is not patentably distinct from an earlier patent claim if the later claim is obvious over, or anticipated by, the earlier claim. In re Longi, 759 F.2d at 896, 225 USPQ at 651 (affirming a holding of obviousness-type double patenting because the claims at issue were obvious over claims in four prior art patents); In re Berg, 140 F.3d at 1437, 46 USPQ2d at 1233 (Fed. Cir. 1998) (affirming a holding of obviousness-type double patenting where a patent application claim to a genus is anticipated by a patent claim to a species within that genus). " ELI LILLY AND COMPANY v BARR LABORATORIES, INC., United States Court of Appeals for the Federal Circuit, ON PETITION FOR REHEARING EN BANC (DECIDED: May 30, 2001).

Claim Rejections - 35 USC § 103
7.	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

7.	Claims 1, 8-11, 15-18 and 20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Khosravy (US 2012/0101975 A1), in view of Varadarajan et al (US 2012/0072235 A1).
	As per claim 1, Khosravy discloses:
	- one or more non-transitory computer-readable media having computer-usable instructions embodied thereon that, when executed, enable a processor to perform a method of discovering latent relationships in data, said method comprising (discovering relationship between two sets of data, Para [0008], [0039]),
	- obtaining a first set of records with a first organizational structure and a second set of records with a second organizational structure, wherein at least a portion of the first structure is incompatible with the second structure (obtaining sets of data from desperate sources and correlate between dataset based on relationship, Para [0060]-[0061], Fig. 6-8, 10-11, 13),
	- extracting a first set of raw data comprising at least 500 values associated with a first data field included in the portion of the first structure incompatible with the second structure (extracting a sample data (i.e. raw data) with plurality of values (i.e. 500 values) associated with a field, Fig. 2-4, Para [0032]-[0033]), 
	- generating a mapping for the portion of the first structure that is incompatible with the second structure, wherein the generating comprises (linking (i.e. mapping) two sets of data based on semantic relationship, Para [0038], [0046], [0062]), 
	 - responsive to identifying the second data field provisionally binding the first data field with the second data field  (   (joining (i.e. binding) two sets of data, Para [0030], [0045], Fig. 10, [0064]), 
	Khosravy does not explicitly disclose clustering the first set of raw data; identifying a second data field included in the second set of records and comprising raw data that is within a predetermined calculated measure of similarity of the clustered first set of raw data. However, in the same field of endeavor Varadarajan in an analogous art disclose clustering the first set of raw data; identifying a second data field included in the second set of records and comprising raw data that is within a predetermined calculated measure of similarity of the clustered first set of raw data (clustering the raw data set and identifying similarity between two data sets based on similarity measure in different dimension, Para [0033], [0037], [0429]-[0433]).
Therefore, it would have been obvious to a person of the ordinary skill in the art at the effective filing date of the invention was made to incorporate the teaching of Varadrajan in to the method of Khosravy. The modification would be obvious because one having ordinary skill in 
As per claim 6, rejection of claim 1 is incorporated, and further Khosravy discloses:
- discarding extreme values of the first set of raw data (eliminating uncommon format (i.e. discarding extreme value), Para [0043]).
As per claim 7, rejection of claim 1 is incorporated, and further Khosravy discloses:
- presenting the generated mapping for display, thereby permitting a user to modify the mapping by including or excluding terms from the provisional mapping (displaying the visualization of relationship and update (i.e. modify the mapping) the relationship, Para [0036]).
As per claim 8-9, and 15
Claims 8-9 and 15 are method claim corresponding to computer readable medium claim 1, 6 and 7 respectively and rejected under the same reason set forth to the rejection of claim 1, 6 and 7 above.
As per claim 10, rejection of claim 8 is incorporated, and further Khosravy discloses:
- using a term identified by the mapped clusters as a basis for cross-mapping the term to a third set of records (links can be made between other nodes (i.e. cross-mapping to third set of records), Para [0046]).
  As per claim 11, rejection of claim 8 is incorporated, and further Varadarajan discloses:
- wherein the selecting second raw data from the second set of records comprises matching one or more demographic attributes associated with the first set of records to demographic attributes from the second set of records (matching patient health record (i.e. demographic record), Para [0281]).
As per claim 16-18 and 20,
.
8.	Claim 3 and 12 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Khosravy (US 2012/0101975 A1), in view of Varadarajan et al (US 2012/0072235 A1), as applied to claim 1 and 8 above and further in view of Li et al (US 2011/0010100 A1).
As per claim 3, rejection of clam 1 is incorporated, 
Combined method of Khosravy and Varadarajan does not explicitly disclose wherein the calculated measure of similarity comprises a two-sample Kolmogorov-Smirnov D test. However, in the same field of endeavor Li in an analogous art disclose wherein the calculated measure of similarity comprises a two-sample Kolmogorov-Smirnov D test (calculating similarity using Kolmogorov-smirnov test, Para [0054]-[0055]).
Therefore, it would have been obvious to a person of the ordinary skill in the art at the effective filing date of the invention was made to incorporate the teaching of Li in to the method combined method of Khosravy and Varadrajan. The modification would be obvious because one having ordinary skill in the art would be motivated to use similarity measure on biological sample of Li into the combined method of Khosravy and Varadarajan to assessing relevance in sample biological (i.e. medical) data, (Li, Para [0018]).
As per claim 12,
Claim 12 is the method claim corresponding to computer readable medium claim 3 respectively and rejected under the same reason set forth to the rejection of claim 3 above.
9.	Claims 4-5, 13-14 and 19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Khosravy (US 2012/0101975 A1), in view of Varadarajan et al (US 2012/0072235 A1), as applied to claim 1, 8 and 16 above and further in view of Stupp US 8,639,446 B1.
As per claim 4, rejection of claim 1 is incorporated,
wherein the calculated measure of similarity comprises a non-parametric metric. However, in the same field of endeavor Stupp in an analogous art disclose wherein the calculated measure of similarity comprises a non-parametric metric (calculating statistical relation between variable, columns 4, line 20-25).
Therefore, it would have been obvious to a person of the ordinary skill in the art at the effective filing date of the invention was made to incorporate the teaching of Stupp in to the method combined method of Khosravy and Varadrajan. The modification would be obvious because one having ordinary skill in the art would be motivated to use similarity measure on biological sample of Stupp into the combined method of Khosravy and Varadarajan for identifying association between variable of biological data (i.e. medical) data).
As per claim 5, rejection of claim 4 is incorporated,
Combined method of Khosravy and Varadarajan does not explicitly disclose wherein the non-parametric metric comprises a Cramer V test. However, in the same field of endeavor Stupp in an analogous art disclose wherein the non-parametric metric comprises a Cramer V test (column 16, line 60-65).
Therefore, it would have been obvious to a person of the ordinary skill in the art at the effective filing date of the invention was made to incorporate the teaching of Stupp in to the method combined method of Khosravy and Varadrajan. The modification would be obvious because one having ordinary skill in the art would be motivated to use similarity measure on biological sample of Stupp into the combined method of Khosravy and Varadarajan for identifying association between variable of biological data (i.e. medical) data).
As per claim 12-14,
Claim 12-14 and method claims corresponding to CRM claims 4-5 respectively and rejected under the same reason set forth to the rejection of claims 4-5 above.


Claim 19 is the system claim corresponding to computer readable medium claim 4 respectively and rejected under the same reason set forth to the rejection of claim 4 above.
Response to Arguments
10.	Applicant’s arguments filed on 03/29/2021 with respect to claims 1-20 have been considered but are moot because of the new ground of rejection necessitated by the amendment to the claims.
Conclusion
11.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
			Contact Information
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED R UDDIN whose telephone number is (571)270-3138.  The examiner can normally be reached on M-F: 9:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MOHAMMED R UDDIN/ Primary Examiner, Art Unit 2167